Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s response filed on 01/21/2021 is duly acknowledged.
Claims 1-10 and 12 were previously canceled by applicants.
Claims 11 and 13-19, as currently amended are pending in this application, and have been examined on their merits in this action.
Priority
This application has been filed as a DIV of the parent US application 15/301,762 (filed on 10/04/2016 as a 371 case, which issued as a US patent 10,295,528 on 05/21/2019).
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Robert M. Joynes (attorney of record) on 03/19/2021 (see attached Examiner-initiated interview summary).
The application has been amended as follows: 
In The Claims
Claims 16-19 have been canceled by this Examiner’s amendment.
Claims 11 and 13-15 have been allowed by this Examiner’s Amendment as discussed below:
Claims 11, 13 and 15 have been specifically amended as follows:
11. (Currently Amended) A method for screening an inhibitor of ATP11C or CDC50A, comprising determining exposure of phosphatidylserine on cell surface, wherein the determining step comprises the steps of: 
(1) treating T cells that have been transfected with an ATP11C gene and a CDC50A gene and express ATP11C and CDC50A with a candidate for said inhibitor, and 
(2) measuring exposure of phosphatidylserine on cell surface of the T cells[[,]] by a method selected from the groups consisting of detecting cell engulfment by macrophages, detecting a blood coagulation reaction, and detecting fluorescently labeled phosphatidylserine (PtdSer);
wherein the candidate is selected as an inhibitor of ATP11C or CDC50A when the exposure of phosphatidylserine on cell surface is increased by the treatment with said candidate compared to a control.
13. (Currently Amended) The method according to claim 11, wherein the inhibitor is selected as an agent for the treatment 
15. (Currently Amended) The method according to claim 11, wherein the T cells expressing ATP11C and CDC50A [[is]] are mammalian cells.
Examiner’s Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the process as currently amended by this Examiner’s amendment (see instant claim 11, in particular) is deemed unobvious over the cited prior art of record (see also applicant’s remarks dated 01/21/2021, page 
In view of current amendments to the process of claim 11 in this DIV application, the ODP rejection of record over conflicting claims of US 10,295,528 B2 (issued from the parent application 15/301,762) has now been withdrawn.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 11 and 13-15 have been allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATYENDRA K. SINGH whose telephone number is (571)272-8790.  The examiner can normally be reached on M-F 8:00- 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LOUISE W HUMPHREY can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


SATYENDRA K. SINGH
Primary Examiner
Art Unit 1657


/SATYENDRA K SINGH/Primary Examiner, Art Unit 1657